Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1-28 are allowed. 
3.	The following is an examiner’s statement of reasons for allowance:  
4.    Applicants invention is drawn to a message transmission method, an access node, an access controller, and an access system to help reduce operation and maintenance costs and complexity.
The Applicants independent claim 1 recites   message transmission method comprising:
receiving, by an access controller, a first message from an access node, wherein the first message comprises a first Dynamic Host Configuration Protocol (DHCP) message or a first router solicitation (RS) message, wherein the first message further comprises a first identifier, and wherein neither of the first DHCP message nor the first RS message comprise the first identifier;
obtaining, by the access controller, a line identifier according to the first identifier, wherein the line identifier comprises a physical identifier of the access node;
generating, by the access controller, a second message according to the line identifier, wherein the second message comprises the line identifier; and
sending, by the access controller, the second message to a network device.


The prior art Zheng et al. [US 20130250947 A1] discloses in para 
[0102]Fig. 3B, 3.1 a customer edge node sends a DHCP message (such as a DHCP Request message) to an access node.  And in para [0103] 3.2 after receiving the DHCP message sent by the customer edge node, the access node acquires, according to a received physical line and from correspondence between the physical line and a Line ID (Line ID), the Line ID that corresponds to the physical line, and adds the Line ID to the received DHCP message, where the correspondence between the physical line and the Line ID may be specifically implemented in a correspondence table, a diagram, a tree structure, or the like
And the prior art  Zheng et al. [US 20140143428 A1] discloses in para [0101]Fig. 10A,  step 301: a subscriber is online, and initiates a broadcast DHCP Discover/Solicit (address allocation discovery) message, and starts a subscriber IP address allocation procedure. And in para [0102] Step 302: a BNG (which may also be an integrated device of a BNG and an AN) receives the DHCP Discover/Solicit message, and the BNG sends an AAA protocol message to a virtual EN controller, and initiates subscriber authentication through the AAA protocol message (such as an Access Request), where the message carries a physical access loop identifier (a physical line ID)

However combination of prior arts does not teach 
receiving, by an access controller, a first message from an access node, wherein the first message comprises a first Dynamic Host Configuration Protocol (DHCP) message or a first router solicitation (RS) message, 
wherein the first message further comprises a first identifier, and wherein neither of the first DHCP message nor the first RS message comprise the first identifier”

Regarding claims 9 and 21 the prior art Zheng428 discloses in para [0102] Fig. 10 A, Step 302: A BNG receives the DHCP Discover/Solicit message, and the BNG sends an AAA protocol message to a virtual EN controller, and initiates subscriber authentication through the AAA protocol message (such as an Access Request), where the AAA message carries a physical access loop identifier (a physical line ID).
The prior art Zheng342 discloses in para [0084] Fig. 3, after obtaining the message, the AN queries the subscriber line information corresponding to the current UE. The subscriber line information identifies the line used by the user, and may be a physical port identifier and/or a logical port identifier for host access, or another identifier capable of identifying the line used by the user. 
 And in para [0085] the subscriber line information is added to the tentative LLA of the second Neighbor Solicitation message for transmission. Specifically, after obtaining the subscriber line information, the AN adds the subscriber line information to all or partial bits of the interface identifier field of the tentative LLA, or the subscriber line information occupies the entire or part of the 54-bit field in the tentative LLA.

However, combination of prior arts does not teach 
generating, by the access node, a first message according to the first identifier and the second message, wherein the first message comprises the first identifier and the second message; and
sending, by the access node, the first message to an access controller.

Therefore, independent claims 1, 9, 13 and 21 are allowed.
Respective dependent claims of independent claims 1, 9, 13 and 21 are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Applicant is reminded that for any amendments to the claims (including any new claim) that is not encompassed by the preexamination search and accelerated examination support documents previously filed, applicant is required to provide updated preexamination search and accelerated examination support documents that encompass the amended or new claims at the time of filing the amendment.  Failure to provide such updated preexamination search and accelerated examination support documents at the time of filing the amendment will cause the amendment to be treated as not fully responsive and not to be entered.  See MPEP § 708.02(a) subsection VIII.D. for more information.  

Conclusion
5.	the prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bui et al. [US 20090061869 A1] Policy Based Mobile-IP Address Selection and Assignment
Chi et al.[US 20110178651 A1] System for Managing Electric-Power Demands in Real Time through AMI Gateway Sharing Public IP Network
Sutanto et al. [US 20030039240 A1] Methods, systems and computer program products for accessing an embedded web server on a broadband access terminal
Williams et al. [US 20040123329 A1] System and method for detecting and reporting cable modems with duplicate media access control addresses
Meier [US 20060280179 A1] DHCP over Mobile IP

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATIQUE AHMED whose telephone number is (571)272-6244.  The examiner can normally be reached on 9:30 - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ATIQUE AHMED/Primary Examiner, Art Unit 2413